UN|TED STATES BANKRUPTCY COU RT
WESTERN DlSTR|CT OF TEXAS

SAN ANTON!O DIVIS|ON
cAsE No. I@";.)U|"Z¢+L

Chapter 13

lN RE: §
Linda Rose Ramirez §
§
§

Debtor{s]

CHAPTER 13 PLAN AND MOT|ONS FOR
VALUATION AND LlEN AVOlDANCE

E|M

 

|f you oppose the Plan's treatment of your claim or any provisions of this Plan. YOU NlUST FlLE AN OBJECTlON to
continuation no later than fourteen (14) days before the continuation hearing date.

Use of the singular word "Debtor” in this Plan includes the plural where applicable Ai| section references ("§"} are to the
Bankruptcy Code unless otherwise noted.

 

 

 

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
Pl'an includes each of the foi!owfng items. if an item is checked as "Not lnciuded" or if both boxes are checked, the provision will
be ineffective if set out later in the Plan.

1. Plan Overvlew

 

‘1.1 A limit on the amountof secured claim based on valuation of collateral for the m included M Not included
claim, set out in Sections 7,8 and 7.9. which may result in a partial payment or no
payment at all to the secured creditor

 

1.2 Avoidance of a wholly unsecured lien orjudicia| lien or nonpossessory, g included |:| Not included
nonpurchase-money security interest, set out in Sections ?.9 and ?.10

 

1.3 Nonstandardprovisions,setoutinSectionS g lnciuded |"_'] Notincluded

 

 

 

 

 

 

2. Plan Summary

2,1 Debtor‘s Plan payment will be $1 100.00 per monthl paid by g 3rd Party Epay ('rf accepted by Trustee),

 

.___._l_.-
g Payroll Order, or E| Direct (Nioney Order or Cashier's Check}. Variable payments, if applicable. are proposed as
follows:
Months Amount of Month|y Payment

 

 

 

 

The term of the Plan is 60 months. The gross amount to be paid to the Trustee (sometimes, the "base amount"}
is $66,000.00 .
2.2 Under this Plan, the Trustee will pay all allowed priority ciaims in fu|l; ali allowed secured claims to the extent of the value
of the collateral orthe amount of the claim, whichever amount is provided for in Sections ?.7 and 7.8; and approximately
18 % to allowed generat unsecured claims. The specific treatment for each class of creditors is set forth below in
the Plan.

This Plan does not allow claims. A creditor must file a proof of claim by the applicable deadline to receive
distributions under the plan as conti rrned. Creditors are referred to the Federa| Rules of Bankruptcy Procedure, the
Local Bankruptcy Rules for the Western District of Texas, and the Standing Order for Chapter 13 Administration for
this Division for information on procedures and deadiines.

2.3 The aggregate value of Debtor's non-exempt assets is: $0.00 .

Debtor

4.1

4.2

Linda Rose Ramirez Case number

 

 

3. Vesting of Estate Property

n Upon confirmation of the Plan, all property of the estate SHALL vest in the Debtor. shall not remain property of the
estate. and shall not be subject to the automatic stay of § 362; provided however. in the event of conversion of this
case to chapter 7 the property of the Debtor as of the petition date should revest in the estate.

§ Upon confirmation of the Plan, all property of the estate SHALL NOT vest in the Debtorl shall remain property of the
estate. and shall remain subject to the automatic stay of § 362.

4. Tax Refunds and Annual Tax Returns
Tax Refunds.

A|l tax refunds received by Debtor (or either Debtor if a joint case) while the chapter 13 case is pending shall be allocated
as set forth below:

1} The total amount of the aggregate tax refund(s) received for any tax period that exceeds $2,000.00 shall, upon
receiptl be paid and tumed over to the Trustee as additional disposable income and such amount shall increase the
base amount of the Plan, The Plan shall be deemed modified accordingiy, and the Trustee will tile a notice of plan
modification within 21 days of receipt of the tax refund;

2) This $2,000.00 annual limit shall apply to both joint-debtor and single-debtor cases;
3) The $2,000.00 otherwise retained by Debtor must first be applied to any Plan arrearages;

4) Notwithstanding subparagraph (1) abovel Debtor may tile a notice to retain the portion of the tax refund otherwise
payable to the Plan under subparagraph (1} with twenty-one (21 } day negative notice as set forth in Local Rule
901 A(a) if, at the time of receipt of a refund. Debtor's Plan provides for the payment of 100% of allowed general
unsecured claims within the ten'n of this Plan. if the Trustee does not object within the twenty-one (21) day negative
notice penod. Debtor may retain that portion of the tax refund.

The Trustee is hereby authorized to endorse a tax refund check if the check is made payabie to Debtor.

Annual Tax Returns.

Debtor shall provide a copy of the annual post-petition income tax return to the Trustee if requested to do so or if required
to do so pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending. if
this is a joint case, each Debtor shall comply with this provision if separate returns are ti|ed.

5. Pre-Confirmatlon Adequate Protection Payments

Pre-confirmation adequate protection payments under § 1326(a)(1] and § 502(b) shall be made as provided below. and
pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending:

A. Ail pre-continuation payments if required by § 1326(c} and proposed below will be made by the Chapter 13 Trustee
without further order of the Court. Such payments shall be considered payments pursuant to § 1326(a} and
28 U.S.C. § 586(e).

B. if the Debtor fails to make the required plan payments and funds on hand are not sufticientto pay all pre-
confirmation adequate protection payments due, then such payments shall be paid on a pro rata basis, with the
exception of ongoing monthly mortgage payments made by the Trustee.

C. Monthly pre-conhrrnation adequate protection payments will be calculated from the date the first plan payment is
due. To receive adequate protection payments. a secured creditor must have on tile with the Clerk of the Court a
timely filed and allowed proof of claim. The proof of claim must include proof of the creditor's security interest and
shall be served on the Chapter 13 Trustee. the Debtor and Debtor‘s attomey. The Trustee will thereafter commence
disbursement of pre-confirmation adequate protection payments in the next regularly scheduled monthly
disbursement following the filing of the claim, subject to normal operating procedures

Debtor

Linda Rose Ramirez Case number

 

 

D. The Debtor proposes the following pre-contirmation adequate protection ("AP”) payments The Trustee shall apply
pre-confirmation adequate protection payments to accmed interest. if applicable. and then to principai. AP payments
shall cease upon continnation of the Plan.

 

 

Creditor & Collateral Monthly AP lnterest Rate, Other Treatment
Payment |f Ciaim is Remarlrs
Over Secured

 

 

 

 

6.1

B. Executory Contracts f Unexpired Leases t Contracts for Deed

Pursuant to § 1322(b)(7} and § 365, Debtor hereby elects to assume the following executory contracts, unexpired
|eases, andlor contracts for deed as follower

 

 

Creditor Property or Contract Description Current Monthly

Payment to be Paid
D`rrectly by the
Debtor

 

 

 

6.2

Pursuant to § 1322(b}[7) and § 365, Debtor hereby elects to reject the following executory contracts, unexpired
leeses, andfor contracts for deed:

 

 

Creditor Property

 

 

7.1

7. Treatment of Ciaims
Adminietrative Claims and Request for Attorney Fees.

The Trustee shall collect the allowed statutory Trustee fee upon receipt of all monies paid by or on behalf of Debtor. All
other administrative claims, including Debtor's attorney fees, shall be paid according to the terms of this Plan.

Upon confirmation of the Plan, the Court approves and awards $3,600.00 to Debtor's attorney as an adminstrative
claim for legal services performed in this case in accordance with the applicable benchmarlt. Debtor‘s attorney may tile
applications for additional award of attomey fees pursuant to the Bankruptcy Code, Local Bankruptcy Ru|es for the
Westem District of Texas, and the Standing Order for Chapter 13 Administration for the division in which this case is
pending. lf additional monies are available, the Trustee may, within his or her discretion. disburse such funds to this

class on a pro rata basis. The Trustee shall disburse payments to the attorney as follows:

 

 

Debtor's Attorney Amount of Fee Paid payment Additional

Through the Plan Method: Provlsione

 

 

 

 

Malaise Law Firm $3.100.00 Standing Order See special provisions

7.2

|:] Other

Priorlty C|aims.

Ail allowed claims entitled to priority under § 507(a). except § 507(a)(2}, shall be paid in full in deferred distributions by
the Trustee, unless: (1 ] the holder of a particular claim agrees to a different treatment of such claim; or (2) such claim is
provided for under § 1322(a)(4). Unless the Plan provides otherwise, the distributions shall be made by the Trustee. if
the Plan identities a creditor's claim as a priority claim and the creditor files the claim as a general unsecured olaim, the
claim shall be treated as a general unsecured claim unless otherwise ordered by the Court. if any priority claim is filed
for a debt that was either not scheduled or scheduled as a general unsecured claiml the claim shall be allowed as a
priority claim unless othenivise ordered by the Court. Ailowed priority claim(s) shall be paid without interest, unless
otherwise ordered by the Court or unless specifically allowed under § 1322(b)(10) and provided for below.

The amount set forth in the Plan is an estimate and if the actual allowed claim is in a different amount, the amount to be
paid pursuant to the Plan shall be the amount due on the allowed olaim.

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Linda Rose Ramirez Case number
Domestic Supgort Obiigations t"DSO"}. The Trustee shall pay ali pre-petition DSO claims through the Plan unless the
Court orders otherwise Debtor shall pay all DSO payments that accrue post-petition directly to the holder, or the holder’s
agent, pursuant to the terms of the DSO.
The Tmstee shall disburse payments to the following creditors holding priority claims:
Creditor Description Est. Ciaim Est.
Amount Month|y
Payment
lf additional monies are availableI the Trustee may. within his or her discretion, disburse such funds to this class on a
pro rata basis.
7.3 Arrears on Assurned Executory Contractsit_easestcontracts for Deed.

The Trustee shall disburse payments for arrears to creditors holding assumed executory contracts. ieases. andl'or
contracts for deeds. The amounts listed below by Debtor are estimates lf a creditor files a proof of claim and the claim
for arrears or the ongoing monthly payment is in a different amount than stated below, the payments under the Plan shall
be based on the creditor's claim unless a different amount is established by court order.

Those creditors holding claims within this class are as follows:

 

 

Creditor & Collateral

Arrears 8. Treatment of
Arrears Through the Plan

Amount of Ongoing Monthly
Payment Through the Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

?.4 Co||ateral to be Surrendered.
Upon the entry of an order contirming the Plan or an order modifying the Plan, the stay shall automatically terminate with
regard to the collateral surrendered. Upon entry of such order. the creditor shall have ninety (90) days from the date of
the order to lite a claim or amended claim as to any deficiency balance that may remain, and such deficiency balance will
be paid as a general unsecured claim. Any such claim is subject to objection.
Debtor surrenders the following collateral:
Creditor Co||ateral Locatlon of Co||ateral
7.5 Creditors to be Paid Dlrectly by Debtor (Other Than Mortgage Creditors), by a Thlrd Party, or by a Co-Debtor.
{USE ONLY lF THERE lS NO DEFAULT]
Creditors within this class shall retain their liens on the collateral that is security for the claim until the claim has been
paid in full as determined by the note and!or applicable non-bankruptcy law.
if certain claims are paid directly by Debtor to creditor. Debtor shall be deemed acting as a disbursing agent under the
Plan for payment of such claim. Such payments shall be made in addition to the payments by Debtor to the Trustee and
are deemed to be payments made pursuant to the Plan.
The following creditors shall be paid directly by Debtor. a Third Party, or a Co-Debtor:
Creditort Dabt Monthly Remarks identify
Co||ateral Owed Payment Payer
Atasoosa County Tax Office $218.00 $19.00 Annual property taxes Escrow
113 Maple St.
Atascosa County Tax Office $1,835.00 $0.00 Eecrow

113 lillapte St.

 

Debtor

7.6

Linda Rose Ramirez Case number

 

 

Mortgage Creditors: Ongolng Mortgage Payments and Direct Mortgage Payments on Debtor's Principa| Residence.

Unless the Debtor is current on the mortgage on the petition date, or otherwise provided for under PLAN PROVlSlONS
B. Nonstandard Plan Provisions, the Trustee shall pay all post-petition monthly mortgage payments to the mortgagee.
Ongoing mortgage payments will be in the amount stated in the allowed proof of claim or pursuant to a Court Order. if
Debtor makes a Plan payment that is insufficient for the Trustee to disburse all ongoing mortgage payments required
below, the Tmstee shall hold plan payments until a sufficient amount is received to make a full ongoing mortgage
payment Debtor shall provide to the Trustee all notices received from Mortgage Creditors including statements, escrow
notices, default notifications, and notices concerning changes of the interest rate if a venable rate mortgage The
automatic stay is modified to permit Mortgage Creditors to issue such notices,

The Trustee shall be authorized to make changes to the ongoing monthly mortgage payments based on Notice filed
pursuant to Bankruptcy Rule 3002.1(b} and to pay fees. expensesl and charges based on Notice filed pursuant to
Bankruptcy Ruie 3002.1(c). The Trustee may request that the Debtor hle amended Schedules | and J, and the Debtor
shall do so on or within thirty (30) days after receiving such a request from the Trustee. lt Debtor lacks the disposable
income to pay the ongoing mortgage payment, the Trustee may seek dismissai. The Debtor or the Trustee may seek to
modify the Plan based on Debtor's current income, Debtor's ongoing mortgage payment obligations. or as otherwise
provided in § 1329.

A|tematively, upon the hling by a Mortgage Creditor of a Notice pursuant to Bankruptcy Rule 3002.1(b} or 3002.1(c). the
Trustee may tile a Notice of increase of Plan Payment with the Court if the Trustee reasonably believes that, under the
circumstances the increased payment should be Debtor's responsibility The Trustee shall serve the Notice of increase
of Plan Payment on Debtor and Debtor's counsel. Such circumstances include but are not limited to: (‘l} increase in the
mortgage payment or claim for expense is caused by Debtor's failure to pay tax, insurance or other obligations to the
mortgagee that the Debtor was required to pay directly; (2) cases in which the Debtor is paying less than the Debtor's full
disposable income because the Debtor has agreed to pay a 100% dividend to general unsecured creditors; and {3}
cases where. because of the increase due the Mortgage Creditor. the current Plan would fail to pay fully the amount
provided under the Plan to allowed secured. priority, and administrative claims and any required amount to be paid to
general unsecured claims under the terms of the confirmed Plan by reason of § 1325(a)(4) or otherwise.

The amount set forth in a Notice of increase of Plan Payment shall become the modified Plan payment, and the Plan
base shall be correspondingly increased The Debtor must tile a motion to modify Plan. supported by amended
Schedules l and J as well as income verihcation, if the Debtor believes there is not, at that time, sufficient disposable
income to pay the increased Plan payment or there is otherwise basis to amend the Plan rather than pay the increased
Plan payment The Debtor's motion to modify Plan shall be filed no later than thirty (30) days after Trustee's Notice of
increase in Plan Payment is filed.

lt is possible that a change in the ongoing mortgage payment will affect the distribution to the unsecured creditors,
and this provision ofthe Plan shall serve as adequate notice of the possibllity.

lf Debtor is current as of the petition date and elects to pay the ongoing mortgage directly but subsequently defaults.
Debtor should file a motion to modify the Plan within thirty (30) days of receiving notice of the default to provide for the
payment of the post-petition mortgage arrears, The future ongoing mortgage payments shall be paid by the Trustee.
The motion to modify the Plan must state the name, addressl and account number of the Mortgage Creditor to whom
payments are to be made; the date the Tn.rstee is to commence the ongoing mortgage payments; and the treatment of
the post-petition delinquency including the gap between the date when Debtor modified the Plan and the date on which
the anstee is to commence the ongoing mortgage payments The anstee may also tile a motion to modify the Plan in
the event of a post-petition defau|t.

The Standing Order for Chapter 13 Administration for the division in which this case is pending as to ongoing mortgage
payments shall also apply.

For cause shown. Debtor may deviate from the procedures set forth in this provision of the Plan provided that Debtor sets
forth cause, with specificity, in PLAN PROV|S|ONS 8. Nonstandard Plan Provisions. The Trustee and any party in interest
may object. Debtor shall have the burden of proving at any hearing on confirmation of the Plan cause for such deviation.
Avoidance of administrative fees alone shall not be considered cause.

 

Debtor

Linda Rose Ramirez Case number

 

 

The amounts set forth below are Debtor's estimate and the allowed claim shall control as to the amounts Those
creditors holding a secured claim with ongoing mortgage payments are as follows:

 

 

Creditor Property Monthly interest Payment Due Paid By:

Address Mortgage Rate lfor Date
Payment informational (per contractj
purposes only)

 

 

 

 

 

 

21st |iiiortgage Corp 113 Maple St. $773.64 0.00% MTrustee

7.?

(Conduit)

n Debtor
{Direct)

Secured Ciaims: Cure Arrears on Long Term Debt and lii|ortgage Arrears on Debtor's Principal Residence.

Arrears on long term debt and pre-petition mortgage arrearage claims shall be paid pursuant to the payment schedule
set forth below. Upon discharge, ifthe pre-petition arrears and the post-petition ongoing payments are current on
Debtors Principai Residence. the default will be deemed cured and the note reinstated according to its original terms.
including the retention of any security interest. The pre-petition arrears set forth below is an estimate only and the
Trustee shall pay the pre-petition arrears based on the proof of claim as filed by the creditor. unless a different amount is
allowed pursuant to a court order.

if there are insufhcient funds to pay the monthly payment to claims within this classl creditors in this class shall be paid
on a pro rata basis. |f additional monies are availab|e, the Trustee mayl within his or her discretion, disburse such funds
to this class on a pro rata basis.

The following secured creditors hold claims for arrears in this class:

 

 

Creditor Collateral Estimated Month|y interest Rate Rernarks

Description Arrearage Payment or (lf applicable)
Method of
Distribution

 

 

 

 

 

 

21st Mortgage Corp 113 Mapie St. $5,500.00 Pro-Rata 0.00% includes 3f2019 prnt

?.8

Secured Ciaims: Treatment of Ciaim and Motion to Va|ue Coiiateral Pursuant to § 505; and 910 Day Ciaimsf‘i Year
Clatms.

Creditors within this class shall retain their liens on the collateral that is security for their claims until the earlier of: (1 ) the
date the underlying debt, as determined by non-bankruptcy |aw. has been paid in fuii; or (2] the date discharge is entered
under § 1328. if the case is dismissed or converted without completion of all Plan payments. the liens shall be retained
by the creditors pursuant to applicable non-bankruptcy law.

Debtor moves to value the collateral described below in the amounts indicated The values as stated below represent
the fair market value of the collateral pursuant to § 506(a){2]. Objections to the valuation of collateral proposed by this
Motion and the Plan must be filed no later than fourteen {14) days before the continuation hearing date. if no timely
objection is filed. the relief requested may be granted in conjunction with the confirmation of the Plan.

The Trustee shall pay the allowed secured ctaims, which require the filing of a proof of claim, to the extent of the value of
the collateral or the full payment of the claim as specified betow, plus interest thereon at the rate spec`rlied in this Plan.
Fai|ure of the secured creditor to object will be deemed acceptance of the plan under § 1325(a)(5)(A). Except for
secured claims for which provision is made to pay the full amount of the claim notwithstanding the value of the coilateral.
the portion of any allowed claim that exceeds the value of the collateral shall be treated as an unsecured claim under
Section 7.11 below.

 

 

Creditorf Amount Fair interest Equal Unsecured 910
Co||ateral Description of Debt llilarket Rate Monthly Ciaim Ciaim?

(Est) Value Payment ***

 

 

 

 

 

 

 

*** Debtor indicates. by notation ( E} that the collateral which secures the claim was purchased within 910 days if a vehicle or
within 1 year if personal property pursuant to § 1325(a) {hanging paragraph].

6

 

 

 

Debtor Linda Rose Ramirez Case number

 

 

if additional monies are availab|e, the Trustee may, within his or her discretion, disburse such funds to this class on a
pro rata basis.

if any secured proof of claim is timely filed for a debt that was either not scheduled or scheduled as unsecured, the claim
shall be allowed as secured unless otherwise ordered by the Court. Said claim shall be paid under the Plan with
interest at 6.5 % per annum and shall be paid on a pro rata basis as funds become available after payment of any
fixed equal monthly payments payable to other secured creditors listed above.

7.9 Wholly Unsecured C|aims.

 

NOT|CE OF DEBTOR'S lNTENT|ON TO STR|P A WHOLLY UNSECURED LlEN

Debtor proposes a Chapter 13 plan that strips your lien secured by real property to a wholly unsecured claim. The Plan
alleges that the value of the real property is less than the amount owed on all liens that are senior in priority to your lien.
Your claim will receive no distributions as a secured claim but will receive distributions as a general unsecured claim.

lf you disagree with the treatment proposed by the Plan that will terminate your lien and that will pay your claim as a
general unsecured claim, you must tile an objection to the Plan no later than fourteen l14} days before the confirmation
hearing date. lf you fail to object. the Bankruptcy Court may approve the plan without further notice.

Upon entry of a Dlscharge Order, the holder of the lien is required to execute and record a full and unequivocal release of
its |iens, encumbrances and security interests secured by the real property and to provide a copy of the release to the
Trustee. Debtor. and Debtor's counse|. Notwithstanding the foregoing, the holder of a lien that secures post-petition
homeowners' association fees and assessments will be allowed to retain its lien, but only to secure (i] post-petition
assessments; and (ii} other post-petition amounts, such as legal fees, if such post-petition amounts are incurred with
respect to post-petition fees and assessmentsl and are approved by the Courtl if incurred during the pendency of the
bankruptcy case.

This provision does not apply if a secured creditor does not file a proof of c|alm.

Notice of this Plan provision must be provided by the Debtor to the secured creditor in accordance with Fed. R. Bankr, P. 7004.

 

 

 

The following claims shall be paid as a general unsecured claim as there is no equity in the collateral to secure the
claim.

if the case is dismissed or converted without completion of all Plan payments. the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy |aw.

Those creditors holding secured claims that are wholly unsecured and are within this class are as follows:

 

Creditor Co||ateral Fair Market Amount of
Value Senior Llen(s}

 

 

 

 

 

 

7.10 Motlons to Avoid Lien Pursuant to § 522[1].

The Bankruptcy Code allows certain liens to be avoided. if a lien is avoided. the creditosz claiml to the extent allowed,
will be treated as a general unsecured claim under Section 7.11. The amount of the debt set forth in the Plan is Debtor's
estimate and if the actual allowed claim is in a different amount, the unsecured amount to be treated pursuant to the Plan
shall be the amount due on the allowed ciaim.

if the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy law.

Debtor Linda Rose Ramirez

 

Case number

 

Debtor moves under§ 522(f) to avoid the following liens that impair exemptions Objections to this treatment must be
filed no later than fourteen (14) days before the confirmation hearing date. lf no timely objection is filed, the relief
requested may be granted in conjunction with the confirmation of the Plan. (Debtor must list the specific exempt property
that the lien impairs and the basis of the |ien-e.g. judicial |ien, non-PMS|, etc.},

 

Creditor

 

 

Property Subject to
Lien

 

Lien
Amount to
be Avoided

 

Secured
Amount
Remaining

Type of Lien

 

 

World AcceptancefFinance Corp

7.11 General Unsecured Claims.

Househo|d goods

$770.00

$0.00 Non-PMS|

Creditors within this class hold general unsecured claims that are not otherwise provided for in the Plan, including but
not limited to creditors' unsecured claims arising by reason of lien avoidance or lien strip. rejection of executory contracts
or leases, or bifurcation of a claim. Payments to holders of allowed claims within this class shall be disbursed on a pro
rata basis and shall be disbursed after payment of other creditors. The amounts set forth as unsecured claims in
Debtor's schedules are estimates oniy. and payments to holders of allowed general unsecured claims shall be based

upon allowed claim amounts

 

Debtor Linda Rose Ramirez Case number

 

 

B. Nonstandard Plan Provisions

Nonstandard Plan Provisions.

The following Plan provisions will be effective only if there is a check in the box in Section 1.3 of the Plan.

 

Attorneg Fees
Pay fees in full first 4 months then $150r'mo or more as funds become availabfe, pursuant to paragragh 2(e) of the 2016

Standing Order.

 

 

 

Failure to face an nonstandard revision in this section results in the nonstandard revision hein void.

 

ndard plan provisions are contained in this section of the Plan.

m FEB 2 3 2019

  

 

 

Joint Debtor

Certlficate of Servlce

Debtor shall be responsible for service of the Plan on the Trustee and all parties in interest

|N RE; Linda Rose Ramirez

UN|TED STATES BANKRUPTCY COURT
WESTERN DlSTRlCT OF TEXAS
SAN ANTON|O DlVlSiON

CASE NO.
CHAPTER 13

CERT|F|CATE OF SERV|CE

 

|l the undersigned, hereby certify that on ‘FC)IQ /l<i |/f/O ida copy of the attached Chapter 13 Plan, with any
attachments was served on each party in interest listed below by placing each copy in an envelope properly addressed,

postage fully prepaid in compliance with Local Rules.

oate;FEB 2 3 2019

21 st Mortgage Corp
Attn: Lega|

PO Box 477
Knoxvi||e, TN 37901

Abiiity Recovery Service
Attn: Bankruptcy

PO Box 4262

Scranton, PA 18505

A|onte Kershaw
Address unknown

Atascosa County Tax Office
1001 Oal< St.
Jourdanton, TX 78026

Attorney Genera| of the US
Department of Justice

950 Pennsylvania Ave. NW
Washington, DC 20530

 

 

J. Todd Ma else
Attorney for the Debtor'(s)

Business & Professional Service Linda Rose Ramirez

Attn: Bankruptcy
621 North A|an'lo Street
San Antonio, TX 78215

Diversitied Consultants, |nc.
Attn: Bankruptcy

PO Box 551268
.Jaci<sonvi||e, FL 32255

First Credit Services
Attn: Bankruptcy

PO Box 55 3 Sciies Ave
Piscatatwayl NJ 08855

Higier A|ien and Lautin
2711 N. Haske|i i!\ve,l #2400
Dallas, TX 75204

lnterna| Revenue Service
P.O. Box 7346
Philade|phia, PA 19101-7346

113 Map|e St.
Jourdanion, TX 78026

Mary K. Viegeiahn

Chapter 13 Standing Trustee
10500 Heritage Blvd, Ste. 201
San Antonio, TX 78216

Medical Data Systems lnc
Attn: Bankruptcy Dept
2001 9th Ave Ste 312
Vero Beach, FL 32960

Midwest Recovery Systems
Attn: Bankruptcy

PO Box 899

F|orissant, MO 63032

Portfo|io Recovery
PO Box 41021
Norfo|k, VA 23541

tN RE; Linda Rose Ramirez

UN|TED STATES BANKRUPTCY COURT
WESTERN DlSTRlCT OF TEXAS
SAN ANTON|O DlVlSiON

CASE NO.
CHAPTER 13

CERT|FICATE OF SERV|CE
(Continuation Sheet #1)

 

Security Service FCU
Risk Management

PO Box 691586

San Antonio, TX 78269

Sun Loan #188
424 W. Oak|awn Rd.
Pleasantor\. TX 78064

TXU!Texas Energy
Attn: Bankruptcy
PO Box 650393
Da|las, TX 75265

U,S, Department of Education
ECMCr‘Bankruptcy

PO Box 16408

Saint Paul, MN 55116

US Atlorney`s Oflice
601 NW Loop 410. Ste 600
San Antonio, TX 78216

VA Regional Offtce
Ofiice of District Counse|
2515 Murworth Dr
Houston. TX 77054

Wor|d AcceptanceiFinance Corp
Attn: Bankruptcy

PO Box 6429

Greenvii|e, SC 29606

